  Case 18-00676         Doc 58     Filed 12/04/18 Entered 12/04/18 14:00:37              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-00676
         RUTH O BUSH

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/10/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/03/2018.

         6) Number of months from filing to last payment: 7.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-00676        Doc 58      Filed 12/04/18 Entered 12/04/18 14:00:37                     Desc Main
                                     Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor             $2,400.00
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                    $2,400.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $2,293.60
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $106.40
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $2,400.00

Attorney fees paid and disclosed by debtor:                $500.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim        Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
ASHRO LIFESTYLE                Unsecured            NA         260.72           260.72           0.00       0.00
CITIBANK SD NA                 Unsecured         300.00           NA               NA            0.00       0.00
COOK COUNTY TREASURER          Secured           723.61    11,575.54        11,575.54            0.00       0.00
DEUTSCHE BANK NATIONAL         Secured      132,761.00    192,220.86              0.00           0.00       0.00
DEUTSCHE BANK NATIONAL         Secured              NA     12,726.07              0.00           0.00       0.00
DEUTSCHE BANK NATIONAL         Unsecured     66,729.00            NA               NA            0.00       0.00
DEUTSCHE BANK NATL TRUST       Unsecured           1.00           NA               NA            0.00       0.00
EQUIFAX                        Unsecured           0.00           NA               NA            0.00       0.00
EXPERIAN                       Unsecured           0.00           NA               NA            0.00       0.00
GINNYS                         Unsecured            NA         220.77           220.77           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured          660.00        736.57           736.57           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured       1,484.00       1,484.20         1,484.20           0.00       0.00
MASSEYS                        Unsecured            NA         186.59           186.59           0.00       0.00
MERRICK BANK                   Unsecured         641.00        626.69           626.69           0.00       0.00
MIDLAND FUNDING                Unsecured         958.00      1,115.76         1,115.76           0.00       0.00
MIDLAND FUNDING                Unsecured      1,332.00       1,332.77         1,332.77           0.00       0.00
MIDNIGHT VELVET                Unsecured            NA         198.39           198.39           0.00       0.00
MONTGOMERY WARD                Unsecured         408.00        408.31           408.31           0.00       0.00
NATIONWIDE CREDIT & COLLECTION Unsecured         100.00           NA               NA            0.00       0.00
OCWEN/HOMEWARD RESIDENTIAL Unsecured               0.00           NA               NA            0.00       0.00
QUANTUM3 GROUP LLC             Unsecured         540.00        540.71           540.71           0.00       0.00
QUANTUM3 GROUP LLC             Unsecured         776.00        776.44           776.44           0.00       0.00
QUANTUM3 GROUP LLC             Unsecured         888.00        888.68           888.68           0.00       0.00
QUANTUM3 GROUP LLC             Unsecured         254.00        254.51           254.51           0.00       0.00
QUANTUM3 GROUP LLC             Unsecured         531.00        531.36           531.36           0.00       0.00
SEVENTH AVE                    Unsecured            NA         175.78           175.78           0.00       0.00
STONEBERRY                     Unsecured            NA         187.31           187.31           0.00       0.00
TRANS UNION                    Unsecured           0.00           NA               NA            0.00       0.00
WEBBANK/FINGERHUT              Unsecured         606.00           NA               NA            0.00       0.00
WISCONSIN CHEESEMAN            Unsecured            NA         179.32           179.32           0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-00676         Doc 58      Filed 12/04/18 Entered 12/04/18 14:00:37                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                                $0.00                $0.00            $0.00
       All Other Secured                                 $11,575.54                $0.00            $0.00
 TOTAL SECURED:                                          $11,575.54                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $10,104.88                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $2,400.00
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                        $2,400.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/04/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
